        Case 1:20-cv-00184-DCN Document 30 Filed 05/26/20 Page 1 of 4




Bruce D. Skaug                            Kristen K. Waggoner*
bruce@skauglaw.com                        kwaggoner@ADFlegal.org
ID Bar No. 3904                           D.C. Bar No. 242069
Raul R. Labrador                          Parker Douglas*
raul@skauglaw.com                         pdouglas@ADFlegal.org
ID Bar No. 5469                           MI Bar No. P83242
SKAUG LAW, P.C.                           Christiana M. Holcomb*
1226 E. Karcher Road                      cholcomb@ADFlegal.org
Nampa, ID 83687                           D.C. Bar No. 176922
(208) 466-0030                            ALLIANCE DEFENDING FREEDOM
(208) 466-8903 Fax                        440 First St. NW, Suite 600
                                          Washington, D.C. 20001
Roger G. Brooks*                          (202) 393-8690
rbrooks@ADFlegal.org                      (202) 347-3622 Fax
NC Bar No. 16317
Jeffrey A. Shafer*
jshafer@ADFlegal.org                      *Applications for admission pro hac vice
IL Bar No. 6230713                        forthcoming
ALLIANCE DEFENDING FREEDOM
15100 N. 90th St.
Scottsdale, AZ 85260
(480) 444-0020
(480) 444-0028 Fax

Attorneys for Proposed Intervenors

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

LINDSAY HECOX, and JANE DOE with her
next friends JEAN DOE and JOHN DOE,

                       Plaintiffs,
       v.

BRADLEY LITTLE, in his official capacity
as Governor of the State of Idaho; SHERRI            Case No. 1:20-cv-00184-DCN
YBARRA, in her official capacity as the
Superintendent of Public Instruction of the          MOTION TO INTERVENE
State of Idaho and as a member of the Idaho
State Board of Education; THE
INDIVIDUAL MEMBERS OF THE STATE
BOARD OF EDUCATION, in their official
capacities; BOISE STATE UNIVERSITY;
MARLENE TROMP, in her official capacity
as President of Boise State University;
         Case 1:20-cv-00184-DCN Document 30 Filed 05/26/20 Page 2 of 4




 INDEPENDENT SCHOOL DISTRICT OF
 BOISE CITY #1; COBY DENNIS, in his
 official capacity as superintendent of the
 Independent School District of Boise City #1;
 THE INDIVIDUAL MEMBERS OF THE
 BOARD OF TRUSTEES OF THE
 INDEPENDENT SCHOOL DISTRICT OF
 BOISE CITY #1, in their official capacities;
 THE INDIVIDUAL MEMBERS OF THE
 IDAHO CODE COMMISSION, in their
 official capacities,

                        Defendants.


       Pursuant to Federal Rule of Civil Procedure 24(a) and (b), Madison Kenyon and Mary

Marshall hereby move this Court to authorize their intervention as parties in this case. In

conformity with Local Rule 7(b)(1), a memorandum of law accompanies this motion.

       As set forth in the accompanying memorandum, proposed intervenors satisfy the

requirements for intervention as of right under Rule 24(a). Their motion is timely, they have a

significantly protectable interest in the subject matter of this case, the outcome of this case may

impair their interests, and their interests may not be adequately represented by the named parties.

       Proposed intervenors also satisfy the criteria for permissive intervention under Rule 24(b).

Their filing is timely, their participation will cause no undue delay or prejudice to the original

parties, and their legal position “shares with the main action a common question of law or fact.”

Fed. R. Civ. P. 24(b)(1).



       Respectfully submitted this 26th day of May, 2020.




                                                 2
      Case 1:20-cv-00184-DCN Document 30 Filed 05/26/20 Page 3 of 4




                                      By: /s/ Bruce D. Skaug
Roger G. Brooks*                      Bruce D. Skaug
rbrooks@ADFlegal.org                  bruce@skauglaw.com
NC Bar No. 16317                      ID Bar No. 3904
Jeffrey A. Shafer*                    Raul R. Labrador
jshafer@ADFlegal.org                  raul@skauglaw.com
IL Bar No. 6230713                    ID Bar No. 5469
ALLIANCE DEFENDING FREEDOM            SKAUG LAW, P.C.
15100 N. 90th St.                     1226 E. Karcher Road
Scottsdale, AZ 85260                  Nampa, ID 83687
(480) 444-0020                        (208) 466-0030
(480) 444-0028 Fax                    (208) 466-8903 Fax

Kristen K. Waggoner*                  *Applications for admission pro hac vice
kwaggoner@ADFlegal.org                forthcoming
D.C. Bar No. 242069
Parker Douglas*
pdouglas@ADFlegal.org
MI Bar No. P83242
Christiana M. Holcomb*
cholcomb@ADFlegal.org
D.C. Bar No. 176922
ALLIANCE DEFENDING FREEDOM
440 First St. NW, Suite 600
Washington, D.C. 20001
(202) 393-8690
(202) 347-3622 Fax

                        Attorneys for Proposed Intervenors




                                        3
         Case 1:20-cv-00184-DCN Document 30 Filed 05/26/20 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I hereby certify that on May 26, 2020, I filed the foregoing electronically through the

CM/ECF system, which caused the following parties or counsel to be served by electronic

means, as more fully reflected in the Notice of Electronic Filing:


 Andrew Barr                                         Dayton Reed
 abarr@cooley.com                                    dayton.reed@ag.idaho.gov

 Catherine West                                      Steven Olsen
 cwest@legalvoice.org                                steven.olsen@ag.idaho.gov

 Chase Strangio                                      W. Scott Zanzig
 cstrangio@aclu.org                                  scott.zanzig@ag.idaho.gov

 Elizabeth Prelogar                                  Attorneys for Defendants
 eprelogar@cooley.com

 Gabriel Arkles
 garkles@aclu.org                                    Matthew Wilde
                                                     mattwilde@boisestate.edu
 James Esseks
 jesseks@aclu.org                                    Attorney for Defendants Boise State
                                                     University and Marlene Tromp
 Kathleen Hartnett
 khartnett@cooley.com

 Richard Eppink
 reppink@acluidaho.org

 Attorneys for Plaintiffs


                                             s/ Bruce D. Skaug
                                             Attorney for Proposed Intervenors




                                                 4
